DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   After review of applicant’s arguments and amendments filed 02/24/2022, the amendments and arguments were found persuasive, the claims 1-5 and 7-11 were found allowable. 
Allowable Subject Matter
Claims 1-5 and 7-11 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “1. A stator core comprising: a plurality of divided cores assembled in an annular shape, wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction and a teeth part protruding in a direction orthogonal to the circumferential direction from a central portion of the yoke part, each the yoke part includes a first bonding surface and a second bonding surface  facing the first bonding surface of the yoke part of another adjacent divided core of the plurality of divided cores, the first bonding surface includes an inner circumferential protrusion formed on an inner circumferential side, an outer circumferential protrusion formed on an outer circumferential side, and a central recess formed between the inner circumferential protrusion and the outer circumferential protrusion, the second bonding surface includes an inner circumferential notch formed on the inner circumferential side, an outer circumferential notch formed on the outer circumferential side, and a central protrusion formed between the inner circumferential notch and the outer circumferential notch, in an assembled state of the plurality of divided cores, the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion, the outer circumferential protrusion has a width larger in  the direction orthogonal to the circumferential  direction than that of the inner circumferential protrusion a welding point is located at an edge portion on the outer circumferential side of the first bonding surface, and the first bonding surface is welded to the second bonding surface at the welding point, wherein a bisector of an angle is formed by a center line of each the teeth part of a pair of the plurality of divided cores, the outer circumferential protrusion and the outer circumferential notch comprise planar shapes in a direction parallel to the bisector, and the welding point is located apart from the bisector in the circumferential direction. (annotated Fig.8).
 
    PNG
    media_image1.png
    247
    446
    media_image1.png
    Greyscale

 
	Kawasaki describes a stator iron core 11 comprising a protrusion portion 26 and a recess portion 27. The protrusion portion 26 of one stator iron core 11 engages the recess portion 27 of another adjacent stator iron core 11. Further, Kawasaki describes the plurality of iron core 11 engage with each other in a manner such that the protrusion portion 26 and the recess portion 27 are rotatable (see paragraph [0017]), however, Kawasaki only provides figures showing where the protrusion portion 26 and the recess portion 27 have circular-arc shapes. The protrusion portion 26 and the recess portion 27 would not be rotatable if either the protrusion portion 26 or the recess portion 27 were of a planar shape like in Applicant's amended claim 1. See Applicant's non-limiting Fig. 8 below provided for discussion purposes only. The protrusion portion 26 and the recess portion 27 having a planar shape in a direction parallel to a bisector 18 would cause Kawasaki to be rendered unsatisfactory for its intended purpose. 
Further, Kawasaki fails to teach/suggest any welding point where the protrusion portion 26 is welded to the recess portion 27 (emphasis added). Therefore, a person having ordinary skill in the art would not be able to reasonably determine if the welding point is located apart from the bisector in a circumferential direction. 
Vohlgemuth describes an identical magnetic plate 10 comprising edges 27 and 31. Vohlgemuth also fails to teach/suggest any welding point where the edge 27 is welded to the edge 31 (emphasis added). Therefore, a person having ordinary skill in the would not be able to reasonably determine if the welding point is located apart from a bisector in a circumference direction. 
In Vohlgemuth, even if a welding point is located at an edge portion on an outer circumferential side of the edge 27, the amended claim 1 of the present application would still not be obvious to a person having ordinary skill in the art for at least the following reasons. In Vohlgemuth, each of the identical magnetic plates 10 has the same lengths on the left portions and the right portions in a circumferential direction, so the edges 27 and 31 must be located on a bisector. Thus, the welding point also must be located on the bisector (please see Vohlgemuth's Fig. 6 below). Assembling the identical magnetic plates would be difficult when the length on the left portions of the identical magnetic plates is different from the length of the right portions in the circumferential direction, such that a person having ordinary skill in the art would not be reasonably motivated to do so. 
The amended claim 1 of the present application is not obvious over the above cited references, solely or in combination, because a person having ordinary skill in the art would not reasonably apply Vohlgemuth to Kawasaki. To reiterate, Kawasaki describes that one stator iron core 11 must engage another adjacent stator iron core 11 in a manner such that the protrusion portion 26 and the recess portion 27 are rotatable. If Vohlgemuth is combined with Kawasaki, the protrusion portion 26 of Kawasaki would be replaced by the edge 27 of Vohlgemuth, then the edge 27 would not be rotatable since the edge 27 does not have a circular-arc shape, which would cause Kawasaki to be rendered unsatisfactory for its intended purpose. 
Lastly, the amended claim 1 of the present application would not be obvious to a person having ordinary skill in the art when Kawasaki is applied to Vohlgemuth, conversely. In that scenario, the edge 27 of Vohlgemuth is replaced by the protrusion portion 26 of Kawasaki. Considering that the protrusion portion 26 of Kawasaki must have a circular-arc shape to engage rotatably, the protrusion portion 26 has a planar shape in a direction parallel to the bisector, which would not be reasonably achievable. 
  
    PNG
    media_image2.png
    335
    371
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    471
    622
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    531
    653
    media_image4.png
    Greyscale


 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A stator core comprising: a plurality of divided cores assembled in an annular shape, wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction and a teeth part protruding in a direction orthogonal to the circumferential direction from a central portion of the yoke part, each the yoke part includes a first bonding surface and a second bonding surface  facing the first bonding surface of the yoke part of another adjacent divided core of the plurality of divided cores, the first bonding surface includes an inner circumferential protrusion formed on an inner circumferential side, an outer circumferential protrusion formed on an outer circumferential side, and a central recess formed between the inner circumferential protrusion and the outer circumferential protrusion, the second bonding surface includes an inner circumferential notch formed on the inner circumferential side, an outer circumferential notch formed on the outer circumferential side, and a central protrusion formed between the inner circumferential notch and the outer circumferential notch, in an assembled state of the plurality of divided cores, the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion, the outer circumferential protrusion has a width larger in  the direction orthogonal to the circumferential  direction than that of the inner circumferential protrusion a welding point is located at an edge portion on the outer circumferential side of the first bonding surface, and the first bonding surface is welded to the second bonding surface at the welding point, wherein a bisector of an angle is formed by a center line of each the teeth part of a pair of the plurality of divided cores, the outer circumferential protrusion and the outer circumferential notch comprise planar shapes in a direction parallel to the bisector, and the welding point is located apart from the bisector in the circumferential direction. “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-5 and 7-8 are allowed based on dependency from allowable claim 1. 
In re Claim 9 recites, inter alia, “9. (New) A stator core comprising: a plurality of divided cores assembled in an annular shape, wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction and a teeth part protruding in a direction orthogonal to the circumference direction from a central portion of the yoke part, each the yoke part includes a first bonding surface, a second bonding surface facing the first bonding surface of the yoke part of another adjacent divided core of the plurality of divided cores, an inner circumferential surface located between the first bonding surface and the second bonding surface and connected to the teeth part, and an outer circumferential surface located between the first bonding surface and the second bonding surface and opposed to the inner circumferential surface, the first bonding surface includes an inner circumferential protrusion formed on an inner circumferential side, an outer circumferential protrusion formed on an outer circumferential side, and a central recess formed between the inner circumferential protrusion and the outer circumferential protrusion, the second bonding surface includes an inner circumferential notch formed on the inner circumferential side, an outer circumferential notch formed on the outer circumferential side, and a central protrusion formed between the inner circumferential notch and the outer circumferential notch, the outer circumferential surface includes a first portion comprising a circular-arc shape along the circumferential direction, a second portion located farther outwardly than the first portion in the circumferential direction and protruding toward the outer circumferential side, in an assembled state of the plurality of divided cores, the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion, and the outer circumferential protrusion has a width larger in the direction orthogonal to the circumference direction than that of the inner circumferential protrusion.
 (annotated Fig.7 and 8).
 
    PNG
    media_image1.png
    247
    446
    media_image1.png
    Greyscale
 
    PNG
    media_image5.png
    836
    715
    media_image5.png
    Greyscale

 
	Kawasaki describes a stator iron core 11 comprising a protrusion portion 26 and a recess portion 27. The protrusion portion 26 of one stator iron core 11 engages the recess portion 27 of another adjacent stator iron core 11. Further, Kawasaki describes the plurality of iron core 11 engage with each other in a manner such that the protrusion portion 26 and the recess portion 27 are rotatable (see paragraph [0017]), however, Kawasaki only provides figures showing where the protrusion portion 26 and the recess portion 27 have circular-arc shapes. The protrusion portion 26 and the recess portion 27 would not be rotatable if either the protrusion portion 26 or the recess portion 27 were of a planar shape like in Applicant's amended claim91. See Applicant's non-limiting Fig. 8 below provided for discussion purposes only. The protrusion portion 26 and the recess portion 27 having a planar shape in a direction parallel to a bisector 18 would cause Kawasaki to be rendered unsatisfactory for its intended purpose. 
the amended claim of the present application would still not be obvious to a person having ordinary skill in the art for at least the following reasons. In Vohlgemuth, each of the identical magnetic plates 10 has the same lengths on the left portions and the right portions in a circumferential direction, so the edges 27 and 31 must be located on a bisector. Thus, the welding point also must be located on the bisector (please see Vohlgemuth's Fig. 6 below). Assembling the identical magnetic plates would be difficult when the length on the left portions of the identical magnetic plates is different from the length of the right portions in the circumferential direction, such that a person having ordinary skill in the art would not be reasonably motivated to do so. 
The amended claim 9 of the present application is not obvious over the above cited references, solely or in combination, because a person having ordinary skill in the art would not reasonably apply Vohlgemuth to Kawasaki. To reiterate, Kawasaki describes that one stator iron core 11 must engage another adjacent stator iron core 11 in a manner such that the protrusion portion 26 and the recess portion 27 are rotatable. If Vohlgemuth is combined with Kawasaki, the protrusion portion 26 of Kawasaki would be replaced by the edge 27 of Vohlgemuth, then the edge 27 would not be rotatable since the edge 27 does not have a circular-arc shape, which would cause Kawasaki to be rendered unsatisfactory for its intended purpose. 
Lastly, the amended claim  of the present application would not be obvious to a person having ordinary skill in the art when Kawasaki is applied to Vohlgemuth, conversely. In that scenario, the edge 27 of Vohlgemuth is replaced by the protrusion portion 26 of Kawasaki. Considering that the protrusion portion 26 of Kawasaki must have a circular-arc shape to engage rotatably, the protrusion portion 26 has a planar shape in a direction parallel to the bisector, which would not be reasonably achievable. 
  
    PNG
    media_image2.png
    335
    371
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    471
    622
    media_image3.png
    Greyscale


 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 9 Inter alia, “9. (New) A stator core comprising: a plurality of divided cores assembled in an annular shape, wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction and a teeth part protruding in a direction orthogonal to the circumference direction from a central portion of the yoke part, each the yoke part includes a first bonding surface, a second bonding surface facing the first bonding surface of the yoke part of another adjacent divided core of the plurality of divided cores, an inner circumferential surface located between the first bonding surface and the second bonding surface and connected to the teeth part, and an outer circumferential surface located between the first bonding surface and the second bonding surface and opposed to the inner circumferential surface, the first bonding surface includes an inner circumferential protrusion formed on an inner circumferential side, an outer circumferential protrusion formed on an outer circumferential side, and a central recess formed between the inner circumferential protrusion and the outer circumferential protrusion, the second bonding surface includes an inner circumferential notch formed on the inner circumferential side, an outer circumferential notch formed on the outer circumferential side, and a central protrusion formed between the inner circumferential notch and the outer circumferential notch, the outer circumferential surface includes a first portion comprising a circular-arc shape along the circumferential direction, a second portion located farther outwardly than the first portion in the circumferential direction and protruding toward the outer circumferential side, in an assembled state of the plurality of divided cores, the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion, and the outer circumferential protrusion has a width larger in the direction orthogonal to the circumference direction than that of the inner circumferential protrusion. “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 10 are allowed based on dependency from allowable claim 9. 
In re Claim 11 recites, inter alia, “11. (New) A stator core comprising: a plurality of divided cores assembled in an annular shape, wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction, each the yoke part includes a first bonding surface, a second bonding surface facing the first bonding surface of the yoke part of another adjacent divided core of the plurality of divided cores, an inner circumferential surface located between the first bonding surface and the second bonding surface and connected to the teeth part, and an outer circumferential surface located between the first bonding surface and the second bonding surface and opposed to the inner circumferential surface, the first bonding surface includes an inner circumferential protrusion formed on an inner circumferential side, an outer circumferential protrusion formed on an outer circumferential side, and a central recess formed between the inner circumferential protrusion and the outer circumferential protrusion, the second bonding surface includes an inner circumferential notch formed on the inner circumferential side, an outer circumferential notch formed on the outer circumferential side, and a central protrusion formed between the inner circumferential notch and the outer circumferential notch, the inner circumferential surface is connected to the inner circumferential protrusion of the first bonding surface, the outer circumferential surface is connected to the outer circumferential protrusion of the first bonding surface, in an assembled state of the plurality of divided cores, the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion, and 7 the outer circumferential protrusion has a width larger in the direction orthogonal to the circumference direction than that of the inner circumferential protrusion.
 (annotated Fig.7 and 8).
  
    PNG
    media_image5.png
    836
    715
    media_image5.png
    Greyscale


    PNG
    media_image1.png
    247
    446
    media_image1.png
    Greyscale

 
	Kawasaki describes a stator iron core 11 comprising a protrusion portion 26 and a recess portion 27. The protrusion portion 26 of one stator iron core 11 engages the recess portion 27 of another adjacent stator iron core 11. Further, Kawasaki describes the plurality of iron core 11 engage with each other in a manner such that the protrusion portion 26 and the recess portion 27 are rotatable (see paragraph [0017]), however, Kawasaki only provides figures showing where the protrusion portion 26 and the recess portion 27 have circular-arc shapes. The protrusion portion 26 and the recess portion 27 would not be rotatable if either the protrusion portion 26 or the recess portion 27 were of a planar shape like in Applicant's amended claim91. See Applicant's non-limiting Fig. 8 below provided for discussion purposes only. The protrusion portion 26 and the recess portion 27 having a planar shape in a direction parallel to a bisector 18 would cause Kawasaki to be rendered unsatisfactory for its intended purpose. 
the amended claim of the present application would still not be obvious to a person having ordinary skill in the art for at least the following reasons. In Vohlgemuth, each of the identical magnetic plates 10 has the same lengths on the left portions and the right portions in a circumferential direction, so the edges 27 and 31 must be located on a bisector. Thus, the welding point also must be located on the bisector (please see Vohlgemuth's Fig. 6 below). Assembling the identical magnetic plates would be difficult when the length on the left portions of the identical magnetic plates is different from the length of the right portions in the circumferential direction, such that a person having ordinary skill in the art would not be reasonably motivated to do so. 
The amended claim 9 of the present application is not obvious over the above cited references, solely or in combination, because a person having ordinary skill in the art would not reasonably apply Vohlgemuth to Kawasaki. To reiterate, Kawasaki describes that one stator iron core 11 must engage another adjacent stator iron core 11 in a manner such that the protrusion portion 26 and the recess portion 27 are rotatable. If Vohlgemuth is combined with Kawasaki, the protrusion portion 26 of Kawasaki would be replaced by the edge 27 of Vohlgemuth, then the edge 27 would not be rotatable since the edge 27 does not have a circular-arc shape, which would cause Kawasaki to be rendered unsatisfactory for its intended purpose. 
Lastly, the amended claim  of the present application would not be obvious to a person having ordinary skill in the art when Kawasaki is applied to Vohlgemuth, conversely. In that scenario, the edge 27 of Vohlgemuth is replaced by the protrusion portion 26 of Kawasaki. Considering that the protrusion portion 26 of Kawasaki must have a circular-arc shape to engage rotatably, the protrusion portion 26 has a planar shape in a direction parallel to the bisector, which would not be reasonably achievable. 
  
    PNG
    media_image2.png
    335
    371
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    471
    622
    media_image3.png
    Greyscale


 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 11 Inter alia, “11. (New) A stator core comprising: a plurality of divided cores assembled in an annular shape, wherein each of the plurality of divided cores includes a yoke part extending in a circumferential direction, each the yoke part includes a first bonding surface, a second bonding surface facing the first bonding surface of the yoke part of another adjacent divided core of the plurality of divided cores, an inner circumferential surface located between the first bonding surface and the second bonding surface and connected to the teeth part, and an outer circumferential surface located between the first bonding surface and the second bonding surface and opposed to the inner circumferential surface, the first bonding surface includes an inner circumferential protrusion formed on an inner circumferential side, an outer circumferential protrusion formed on an outer circumferential side, and a central recess formed between the inner circumferential protrusion and the outer circumferential protrusion, the second bonding surface includes an inner circumferential notch formed on the inner circumferential side, an outer circumferential notch formed on the outer circumferential side, and a central protrusion formed between the inner circumferential notch and the outer circumferential notch, the inner circumferential surface is connected to the inner circumferential protrusion of the first bonding surface, the outer circumferential surface is connected to the outer circumferential protrusion of the first bonding surface, in an assembled state of the plurality of divided cores, the inner circumferential protrusion faces the inner circumferential notch, the outer circumferential protrusion faces the outer circumferential notch, and the central recess faces the central protrusion, and 7 the outer circumferential protrusion has a width larger in the direction orthogonal to the circumference direction than that of the inner circumferential protrusion. “. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834